Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 22, 2015

The Court of Appeals hereby passes the following order:

A16A0283. DANTE FREDERICK v. STANLEY WILLIAMS.

      Dante Frederick filed a notice of appeal from the trial court’s order denying
several motions and his Petition of Relief and Immediate Release of Prisoner in this
habeas corpus action. The Supreme Court, however, has appellate jurisdiction over
all cases involving habeas corpus. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III
(4). This appeal is therefore TRANSFERRED to the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                                                            10/22/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.